Citation Nr: 1045884	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for major 
depressive disorder as secondary to service-connected avulsion 
fracture L2 with right lumbar radiculopathy.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, as secondary to 
service-connected avulsion fracture L2 with right lumbar 
radiculopathy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to July 1967 and 
subsequent periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran originally filed a claim of entitlement to service 
connection for a major depressive disorder.  As is discussed in 
more detail below, the medical evidence of record indicates that 
the Veteran has been diagnosed with various mental conditions.  
Although not claimed by the Veteran, the Board is expanding his 
original claim to include all acquired psychiatric disorders.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for depression 
secondary to low back pain was denied in December 1989.  The 
Veteran was notified in writing of the decision, but he did not 
initiate an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's psychiatric disorder 
received since the December 1989 rating decision was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1989 rating decision that denied entitlement to 
depression is final.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 
C.F.R. § 20.1103 (2010).

2.  Evidence received since the December 1989 rating decision is 
new and material, and the Veteran's claim for entitlement to an 
acquired psychiatric disability, to include major depressive 
disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 
2010); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting the benefit sought on appeal.  Consequently, 
the Board finds that any lack of notice and/or development, which 
may have existed under the VCAA, cannot be considered prejudicial 
to the Veteran, and remand for such notice and/or development 
would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted 
to Reopen a Claim for Service Connection for Major 
Depressive Disorder, as Secondary to Service-Connected 
Avulsion Fracture L2 with Right Lumbar Radiculopathy

Notwithstanding determinations by the RO that new and material 
evidence has been received to reopen the Veteran's claim, it is 
noted that on its own, the Board is required to determine whether 
new and material evidence has been presented.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim for 
service connection for depression was first denied in a rating 
decision of December 1989, on the basis that there was no 
evidence of a relationship between his major depressive disorder 
and his back disability and that - deduced from a reading of the 
decision - his psychiatric disorder pre-existed service.  The 
Veteran was notified of his right to appeal that decision in 
January 1990.  The Veteran did not file a timely notice of 
disagreement and subsequently, the December 1989 rating decision 
became final when the Veteran did not perfect his appeal within 
the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection for 
major depressive disorder may only be opened if new and material 
evidence is submitted.  

In this instance, since the December 1989 decision denied the 
claim on the basis that there was no evidence that major 
depressive disorder was related to the Veteran's service-
connected low back disability and that the Veteran's psychiatric 
disorder pre-existed service, the Board finds that new and 
material evidence would consist of evidence of a relationship 
between the Veteran's back disability and psychiatric disorder or 
that his disorder did not pre-exist service (or that it was 
aggravated by service).

The RO has stated that the Veteran's 1964 enlistment examination 
and 1967 separation examination noted complaints of trouble 
sleeping, nervous trouble and frequent indigestion and that 
depression and excessive worry were also checked on the entrance 
examination.  See December 1989 rating decision.  The Board notes 
that mere history provided by the Veteran of pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  Furthermore, the Board notes that the Veteran's 
1964 entrance examination noted a "normal" psychiatric 
evaluation and did not have any notation in the "Summary of 
Defects and Diagnosis" section.  See July 1964 entrance 
examination.  Similarly, the March 1967 separation examination 
noted a "normal" psychiatric evaluation with no notations under 
the "Summary of Defects and Diagnosis" section.  See March 1967 
separation examination.  A Veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

As noted above, Clemons has amended the manner in which 
psychiatric disorder claims are analyzed.  The Court has held 
that when there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, a claim under 
the liberalizing regulation is a claim separate and distinct from 
the claim previously and finally denied and may be reviewed on a 
de novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 
U.S. 810 (1994).  

As a result, it must be stated that the additional evidence 
received (consisting mainly of VA treatment records and lay 
statements) is neither cumulative nor redundant, and it is 
material since the evidence raises the possibility of 
substantiating the claim of service connection.  See 38 C.F.R. § 
3.156(a).  The Board determines that the claim of service 
connection for an acquired psychiatric disorder, to include major 
depressive disorder, as secondary to service-connected avulsion 
fracture L2 with right lumbar radiculopathy is reopened.

The Board has reopened the claim of service connection for major 
depressive disorder, and is remanding the claim, as will be 
discussed subsequently.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the Veteran that may exist in this case are 
not prejudicial to the Veteran at this time.



ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for major depressive 
disorder; to this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, has 
been reopened.  In light of the evidence presented, additional 
information is necessary.  

The Veteran's entrance examination from July 1964 noted no 
psychiatric abnormalities.  However, service treatment records 
indicate the Veteran complained of anxiety symptoms and 
nervousness throughout service.  In February 1965, it was noted 
that the Veteran felt the stress of the Army was more than he 
could cope with, he was very nervous, had psychosomatic pain all 
over his body and felt depressed and lonely.  In March 1965, the 
Veteran was seen to discuss personality and adjustment problems.  
The Veteran continued to experience back pain and gastric 
problems due to his psychological problems.  In December 1965, he 
was diagnosed with a psychophysiologic gastrointestinal reaction.  
In March 1966, he was noted to have an inferiority complex that 
caused him to internalize his feelings.  The Veteran's separation 
examination from March 1967 did not note any psychiatric 
abnormalities.

During the Veteran's period of active duty for training, he 
injured his low back in August 1984.  In October 1986, the 
Veteran was found to be unfit because of physical disability and 
was diagnosed with chronic low back pain syndrome, associated 
with psychological factors.  

The Veteran was granted service connection for a low back injury 
in a June 1987 rating decision.
Post-service treatment records indicate the Veteran continues to 
suffer from psychological disorders.  The Veteran has been 
diagnosed with multiple psychological disorders, including 
psychogenic pain, obsessive-compulsive disorder, and major 
depressive disorder.  As the record contains numerous diagnoses 
of various mental conditions and an opinion has not yet been 
obtained regarding whether those diagnoses are as likely as not 
related to the Veteran's active service, the Board finds that a 
remand for an additional examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder any updated treatment records.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
must be made available reviewed by the 
examiner and the examination report should 
note that the claims file was reviewed, 
including service treatment records.  The 
examiner should diagnose all current 
psychological disorders.

The examiner should specifically offer an 
opinion as to whether the Veteran has a 
psychiatric disability, and, if so, 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any psychiatric disorder currently 
demonstrated is either related to the 
Veteran's military service and symptoms he 
experienced therein, to any psychiatric 
disorder diagnosed during service, 
developed within one year of his discharge 
from service, or was aggravated by 
service.  

The examiner should also offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that any psychiatric disorder 
currently diagnosed is proximately due to, 
caused by, or aggravated by his service-
connected low back disability.

In doing so, the examiner must acknowledge 
and discuss any lay evidence that indicate 
a continuity of symptomatology.  The 
examiner must provide the rationale for 
the opinions provided in a legible report.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate the claim.  If 
the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


